IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
SANTA FE ALLIANCE FOR PUBLIC
HEALTH AND SAFETY; ARTHUR
FIRSTENBERG; and MONIKA STEINHOFF,

Plaintiffs,

v. Civ. No. 18-1209 KG/JHR
CITY OF SANTA FE, NEW MEXICO;

HECTOR H. BALDERAS, Attorney

General of New Mexico; and UNITED

STATES OF AMERICA,

Defendants.

AMENDED FINAL JUDGMENT

Pursuant to the Tenth Circuit’s Opinion (Doc. 81), Judgment (Doc. 80-1), and the
Mandate issued on June 4, 20211!

IT IS ORDERED that the Final Judgment (Doc. 73) is amended as follows:

1. the federal claims raised in Count One (substantive due process claim), Count Two
(procedural and substantive due process claims), Count Three (takings claim), and Count
Eighteen (procedural and substantive due process claims) of the First Amended Complaint for
Declaratory Judgment and Injunctive Relief (First Amended Complaint) (Doc. 19) are dismissed
without prejudice;

2. the federal claims raised in Count One (procedural due process claim), Count Four

(First Amendment right to petition claim), Count Nineteen (First Amendment free speech claim),

 

' This second Mandate is not docketed in this case, Civ. No. 18-1209 KG/JHR, but it is docketed
in the Tenth Circuit appellate case, 20-2066.
and Count Twenty (First Amendment free speech claim) of the First Amended Complaint are
dismissed with prejudice;

3. the state claims raised in the First Amended Complaint are dismissed without
prejudice; and

4. this lawsuit is now terminated in its entirety.

 

UNTVED STATES DISYRICT JUDGE

   
